..
     CAPITAL PUNISHMENT


                                                 ACLU
                                                                          I
     PROJECT



                                        AMERICAN CIVIL LIBERTIES U,NION




                                                                                                                  l
                                  Texas Criminal Court of Appeals
                                  Supreme Court Building, Rm. 106
                                                                                                                 l
                                  201 West 14th Street                                                           !1
                                  Austin, Texas 78701                                                            _;

                                  Via email: sian.schilab@txcourts.gov

                                                                              Re: Ex Parte Robert Charles Ladd
     AMERICAN CIVIL LIBERTIES
     UNION FOUNDATION             Dear Clerk of Court:
     PLEASE RESPOND TO,
     201 W. MAIN STREET
     SUITE   ~02
                                         I am writing to inform the Court of an error in the
     DURHAM, NC 27701
     T/919.662.5659
                                  introduction to the motion. The first sentence reads "Robert
     F/919 .602 5961              Charles Ladd is an intellectually disabled man who wrote to this
     WWW.ACLU.ORG
                                  office a letter received just last week.'' I should have written that
     NATIONAL OFFICE
     125 BROAD STREET, I BTH FL   "Robert Charles Ladd is an intellectually disabled man who wrote a
     NEW YORK. NY 1000/o-2400
     T/212.51o9./.~00
                                  letter that I personally received last week." I also apologize for
     F/212.549.2654
     WWW.ACLU.ORG
                                  citations to exhibits which we did not have time to attach, referring
                                  to documents in the court records of this case and referred to in the
                                  federal courts. If appropri,ate, please distribute this to the Court.



                                                                              Sincerely,




                                                                              Brian W. Stull
                                                                              919-682-9469
                                                                              bstull@aclu.org

                                  cc:        Texas Attorney General
                                             Smith County District Attorney